        Case 4:20-cv-00259-WTM-CLR Document 10 Filed 10/29/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


 BRYAN LEDFORD,

         Plaintiff,

 V.                                           CASE NO. CV420-259


 ANSON J. ARMSTEAD; CERES
 TRANSPORT, LLC, Individually
 and d/b/a ANDRE'S DELIVERY,
 LLC; PROTECTIVE INSURANCE
 COMPANY; PENSKE TRUCK LEASING
 CORPORATION; and ANDRE'S
 DELIVERY, LLC.

         Defendants.




                                    ORDER


      Before the Court is Defendant Protective Insurance Company's

Notice of Removal. (Doc. 1.) The Court finds the jurisdictional

allegations contained in the notice of removal are insufficient to

establish     complete   diversity      between   the   parties.   Accordingly,

Defendant Protective Insurance Company is DIRECTED to file within

fourteen days from the date of this order an amended notice of

removal that lists the citizenships of Defendant Ceres Transport,

LLC's    (^^Ceres")    members    and   Defendant    Andre's   Delivery,   LLC's

(^^Andre's") members.

      On May 20, 2020, Plaintiff Bryan Ledford filed this case in the

Superior Court of Bryan County. (Doc. 1, Attach. 1 at 1.) On October

21,   2020,    Defendant    Protective     Insurance    Company    (''Protective

Insurance") removed the case to this Court pursuant to 28 U.S.C. §
     Case 4:20-cv-00259-WTM-CLR Document 10 Filed 10/29/20 Page 2 of 3




1441. (Doc. 1.)         party removing a case to federal court based on

diversity    of   citizenship      bears    the   burden    of   establishing    the

citizenship of the parties." Rolling Greens MHP/ L.P. v. Comcast SCH

Holdings    L.L.C.,   374   F.3d    1020,    1022   (11th    Cir.    2004)   (citing

Williams v. Best Buy Co., Inc., 269 F.3d 1316, (11th Cir. 2001)).

     Here, Defendant Protective Insurance, the removing party, has

failed to adequately allege the citizenships of Defendant Ceres and

Defendant    Andre's.    The    notice      of    removal   merely    states    that

^^Defendant Ceres is incorporated in the State of Massachusetts with

its principal place of business located in Albany, New York" and

that ''Defendant Andre's is incorporated in the State of Idaho with

its principal place of business located in Caldwell, Idaho". (Doc.

1 at SISI 7,10) While state of incorporation and principal place of

business    establish    citizenship        for   corporations,      the     Eleventh

Circuit has held that "a limited liability company is a citizen of

any state of which a member of the company is a citizen." Rolling

Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022

(11th Cir. 2004). To properly allege the citizenship of an LLC, "a

party must list the citizenships of all the members of the limited

liability company." Id. at 1022. Furthermore, the general allegation

that no member of an LLC is a Georgia citizen is insufficient for a

defendant to carry its burden of establishing complete diversity
        Case 4:20-cv-00259-WTM-CLR Document 10 Filed 10/29/20 Page 3 of 3




between the parties. Ray v. Bird & Son Asset Realization Co., 519

F.2d 1081, 1082 (5th Cir. 1975).^

     Defendant       Protective   Insurance     contends    removal   is   proper

because this Court has diversity jurisdiction over the case pursuant

to 28    U.S.C. § 1332(a). (Doc. 1 at ^ 3.)             Defendant's notice of

removal does not include a list of the individual members,                 along

with their citizenships, of Defendant Ceres or Defendant Andre's. As

a result, the information in Defendant Protective Insurance's notice

of   removal    is    insufficient    to    establish      complete   diversity.

Accordingly, the Court DIRECTS Defendant Protective Insurance to

file an amended notice of removal within fourteen days from the date

of this order listing all members of Defendant Ceres and Defendant

Andre's and their citizenships.^ Failure to do so will result in

dismissal of this case for lack of subject matter jurisdiction. All

other deadlines in this case will remain unchanged.

     SO ORDERED this ^9"day of October 2020.


                                     WILLIAM T. MOORE, JR.
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA


1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981), the Eleventh Circuit adopted as binding precedent all
decisions of the former Fifth Circuit handed down prior to October
1, 1981.
2 The Court will not accept any amended notice of removal that
incorporates by reference any factual allegation or argument
contained in an earlier filing. Defendant's amended notice of removal
should be a stand-alone filing that independently contains all the
factual allegations necessary to establish diversity between the
parties.
                                        3
